 1
                                                                 JS-6
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                              SOUTHERN DIVISION
11   MELISSA FULLER,                        ) Case No. SA CV 17-0492-AB (DFM)
                                            )
12                     Plaintiff,           )
                                            ) JUDGMENT
13                v.                        )
                                            )
     NANCY A. BERRYHILL, Deputy             )
14                                          )
     Commissioner of Operations,            )
15                                          )
     performing duties and functions not
                                            )
16   reserved to the Commissioner of        )
     Social Security,                       )
17                                          )
                                            )
18                     Defendant.           )
                                            )
19                                          )
20
21         IT IS HEREBY ADJUDGED that, for the reasons set forth in the Final

22   Report and Recommendation, the decision of the Commissioner of the Social

23   Security Administration is affirmed and this action is dismissed with prejudice.

24
25   Dated:3/4/2019

26                                              ______________________________
                                                ANDRÉ BIROTTE JR.
27                                              United States District Judge
28
